Citation Nr: 0216214	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  99-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which determined that new and 
material evidence had not been presented to reopen a 
previously final decision, and thereby denied the benefit 
sought on appeal.   


FINDINGS OF FACT

1.  In an unappealed decision dated in January 1989, the RO 
denied the veteran's claim of entitlement to service 
connection for bronchial asthma.

2.  The evidence received since the RO's January 1989 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The veteran's bronchial asthma preexisted his period of 
active service and worsened beyond the natural progression 
during his service.


CONCLUSIONS OF LAW

1.  The January 1989 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
bronchial asthma, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The additional evidence received since the January 1989 
RO rating decision is new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for bronchial asthma have been met.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The veteran's bronchial asthma clearly and unmistakable 
existed prior to service and the presumption of soundness on 
entry is rebutted.  38 U.S.C.A. §  1111 (West 1991).

4.  The veteran's preservice bronchial asthma was aggravated 
during active service. 
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 C.F.R. 
§ 3.156(a) regarding new and material claims were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
Also, in the September 2002 supplemental statement of the 
case, the RO notified the veteran of VCAA provisions and that 
VA would attempt to obtain medical records identified by the 
veteran.  The record shows that the RO has sought and/or 
obtained all pertinent evidence needed to adjudicate the 
present issue, and the Board finds that the VA has satisfied 
met provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002).

The evidence of record at the time of the January 1989 
decision by the RO is summarized. The service medical records 
reveal that at the time of his August 1971 entrance 
examination the veteran reported that he had never had nor 
currently had asthma.  The examination report at that time 
record that the veteran's lungs were evaluated as normal.

The service medical records show that the veteran was treated 
on several occasions for respiratory problems.  The veteran 
was seen in September 1972 for complaints including chest 
pain and cough.  The impression at that time was rule out 
pneumonia and rule out bronchitis.  He was seen subsequently 
in September 1972 with complaints of coughing since the 
previous night, with stuffy nose and pain on movement of the 
neck for two days.  On examination of the chest, there were 
diffuse wheezes and rhonchi over both lung fields.  At that 
time the veteran reported a history of asthma as a child, and 
none recently.  The impression was upper respiratory 
infection with bronchospasm.  The veteran was seen for a 
follow-up in an undated entry, which refers to the September 
visit.  The veteran reported a history of asthma from ages 8 
to 12 with 2 attacks monthly.  There were no skin tests for 
allergy, and no known allergies. The impression was noted as 
the same as the previous one, that is, respiratory infection 
with bronchospasm.  The separation examination report shows 
that on clinical evaluation of the lungs and chest, there was 
minimum expiratory bilateral wheezing.  The report noted that 
chest X-ray examination was normal, with a related finding of 
calcification of the right hilar area.

In a September 1987 rating decision the RO denied service 
connection for bronchial asthma.  At that time the RO 
determined that bronchial asthma was shown to have existed 
prior to active service and there was no showing that the 
disorder was chronically aggravated during service.  The 
veteran was notified of that decision and of his appellate 
rights.  He did not appeal that decision.  Accordingly, the 
September 1987 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991).

Subsequently received were VA medical records including a 
July 1987 VA medical certificate which notes that the veteran 
had complaints of problems with asthma and that he was out of 
medication.  At that time, examination of the lungs revealed 
scattered expiratory wheezes.  He sought a refill in May 
1988, at which time he was seen for complaints of asthma.  A 
VA discharge summary report of hospitalization from September 
to October 1988 includes a diagnosis of asthma.

In a January 1989 rating decision, the RO denied the 
veteran's attempt to reopen his claim for service connection 
for bronchial asthma on the basis that recent VA treatment 
records through January 1989 did not show that it was 
incurred in or aggravated by service. 

The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that decision.  
Accordingly, the January 1989 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991).  However, the veteran may 
reopen his claim by submitting new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence associated with the claims file subsequent to 
the January 1989 rating decision includes reports of VA 
medical records from 1975 through May 2000 which show that he 
has been treated intermittently at VA facilities for various 
disorders to include asthma.  Also, the veteran was examined 
by VA for respiratory disorder in June 2001.

During the June 2001 VA examination, the veteran's claims 
file was reviewed by the examiner who noted a history that 
the veteran had had asthma as a youngster and that it had 
continued and gotten worse with age.  The veteran had not 
been hospitalized in the last two years and did use albuterol 
and Atrovent inhalers.  The report noted that the veteran 
presently had dyspnea on exertion after ambulating 
approximately 100 yards, and that the veteran wore a mask at 
work due to his work on air conditioning and duct work.  The 
examiner noted that it appeared that the asthma was initially 
manifested when the veteran was a youngster, prior to entry 
to active duty.  The examiner noted that asthma was known to 
have the potential to chronically increase during service 
which it had apparently done.  The examiner opined that he 
could not say definitively if this was beyond normal 
progression or not, and that it clearly progressed which is 
per the natural history of asthma.

On examination, the veteran's chest was coarse with wheezing 
in the bilateral lung fields.  Chest X-ray examination 
revealed that the cardiomediastinal silhouette appeared 
normal.  The lung fields were clear except for scattered 
granulomata.  The report contains an impression that the 
veteran had asthma that manifested prior to entry into active 
service.  It had progressed and gotten worse per clinical 
history.  The examiner opined that he could not say 
definitively that this was beyond the normal progression of 
asthma.  The examiner ordered pulmonary function testing, 
which was performed later in August 2001.  The report of that 
testing contains an interpretation of moderate obstructive 
disease with response to bronchodilators; decreased MVV 
explained by decrease in FEV1; and normal gas exchange. 

After reviewing the record, the Board finds that the June 
2001 VA examination report is new and material evidence in 
that the examiner indicated that the veteran's bronchial 
asthma progressed and gotten worse per clinical history 
during military service.  Accordingly, the claim is reopened.  
38 U.S.C.A. § 5108. 
submitted new and material evidence, and that his claim must 
be reopened.

The Board must now consider the veteran's reopened claim on 
the merits.  Service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2002).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b).

The veteran's military entrance medical examination report is 
negative for the presence of bronchial asthma.  However, the 
service treatment records contain a clinical history that the 
veteran had bronchial asthma prior to service.  Additionally, 
the VA examiner stated that the bronchial asthma was present 
at the tine of entry into active duty.  Accordingly, the 
Board finds that the bronchial asthma clearly and 
unmistakable existed prior to service and the presumption of 
soundness on entrance into active duty is rebutted.  
Therefore the next issue before the Board is whether the 
preservice bronchial asthma was aggravated by active duty 
beyond natural progress of the disease.  

In this case, the August 1971 entrance examination showed no 
respiratory problems.  On examination at that time the lungs 
were evaluated as normal.  Subsequently during service he was 
treated beginning in September 1972, for complaints diagnosed 
as respiratory infection with bronchospasm.  At his 
separation examination there were findings of bilateral 
wheezing.  Also, the service treatment records indicate that 
the asthma had been quiescent since the age of 12.

The veteran has stated credibly that his preexisting asthma 
disorder was made worse by his service, with treatment during 
service and symptoms and treatment on and off since 
discharge.  VA medical records show periodic treatment 
beginning in the 1980's.  In July 1981 he was treated for 
wheezing and coughing, and noted to have a history of asthma, 
and noted to be out of medication, indicating previous 
treatment for the bronchial asthma.  At that time the 
diagnosis was bronchitis with mild bronchospasm.  Subsequent 
treatment records in the 1980's and 1990's show treatment for 
complaints of problems with asthma, findings of scattered 
expiratory wheezes in his lungs, diagnosed as asthma, 
bronchitis or bronchial asthma.
 
As set forth above, in the June 2001 VA examination report, a 
VA physician concluded that the veteran's current asthma 
disorder manifested prior to active service, and that it had 
progressed and gotten worse per clinical history.  The 
examiner stated that he could not definitively say that this 
was beyond the normal progression seen with asthma.  Given 
the evidence showing an increase in symptoms during service, 
combined with the post service the medical evidence as 
discussed, the Board finds that the evidence is in equipoise 
and as such the benefit of the doubt is in favor of the 
veteran.  38 U.S.C.A. § 5107.  Accordingly, for bronchial 
asthma is warranted.


ORDER

Entitlement to service connection for bronchial asthma is 
granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

